255 F.3d 990 (9th Cir. 2001)
G & G FIRE SPRINKLERS, INC., Plaintiff-Appellee,v.ARTHUR S. LUJAN,* an individual in his official capacity as Labor Commissioner of the State of  California, et al., Defendants-Appellants.
Nos. 95-56639, 96-55194
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed July 2, 2001

D.C. No. CV-95-04839-MLR
On Remand from the United States Supreme Court
Before: Stephen Reinhardt, Alex Kozinski, and Michael Daly Hawkins, Circuit Judges.

ORDER

1
The judgment of this court, 136 F.3d 587, is reversed and the case is remanded to the district court for further proceedings consistent with the decision of the United States Supreme Court in Lujan, Labor Commissioner of California, et al. v. G & G Fire Sprinklers, Inc., 121 S. Ct. 1446 (2001).



Notes:


*
 Arthur S. Lujan is substituted for his predecessor, Victoria L. Bradshaw, as Labor Commissioner of the State of California.